Per Curiam.

The order of the Court of Common Pleas, under which the administrators made the sale in this case, was a license to them to make sale of all the real estate of their intestate. That court had jurisdiction of the subject matter. If that jurisdiction was improvidently exercised, or in a manner not warranted by the evidence from the Probate Court, yet it is not to be corrected at the expense of the purchaser, who had a right to rely upon the order of the court, as an authority emanating from a competent jurisdiction. It is too late to say that the neglect of requiring a bond from the administrators, to account for the proceeds of the sale, is fatal to a title derived from their authority, (a)

Tenant defaulted.


 Leverett vs. Harris, 7 Mass. Rep. 292. — Sed vide Thomson vs. Brown & Al. 16 Mass. Rep. 172.—Heath vs. Wells, 5 Pick. 140.